Name: Commission Regulation (EEC) No 751/82 of 31 March 1982 amending Regulation (EEC) No 1054/78 following the fixing of new rates of exchange to be applied in agriculture for the Belgian franc, the Luxembourg franc, the German mark and the Dutch guildeR
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 1 . 4. 82 Official Journal of the European Communities No L 86/49 COMMISSION REGULATION (EEC) No 751/82 of 31 March 1982 amending Regulation (EEC) No 1054/78 following the fixing of new rates of exchange to be applied in agriculture for the Belgian franc, the Luxembourg franc, the German mark and the Dutch guilder Whereas the measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS REGULATION : Article 1 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 878/77 of 26 April 1977 on the exchange rates to be applied in agriculture ('), as last amended by Regulation (EEC) No 2923/81 (2), and in particular Article 5 thereof, Whereas Commission Regulation (EEC) No 1054/78 (3), as last amended by Regulation (EEC) No 3629/81 (4), increased some amounts pursuant to Article 5 (2) of Regulation (EEC) No 878/77 and considering Regulation (EEC) No 850/81 (^ ; Whereas other amounts referred to in Regulation (EEC) No 878/77 which are fixed in ECU which are not connected with the fixing of prices should be adjusted accordingly so as to prevent a reduction in terms of national currency ; With effect from 1 January 1982 the Annex to Regu ­ lation (EEC) No 1054/78 is hereby supplemented as set out in the Annex to this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 31 March 1982. For the Commission Poul DALSAGER Member of the Commission (') OJ No L 106, 29. 4. 1977, p. 27. (2) OJ No L 291 , 12. 10 . 1981 , p. 3 . 0 OJ No L 134, 22. 5. 1978 , p. 40. (4) OJ No L 363, 18 . 12. 1981 , p. 16. (0 OJ No L 80, 4. 4. 1981 , p . 1 . ANNEX The following shall be inserted in Part A of the Annex to Regulation (EEC) No 1054/78 : 'Article 8 (3) 7 254 ECU 7 514 ECU 10 881 ECU 1 1 271 ECU'